Citation Nr: 1217455	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-37 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for hypothyroidism, to include as due to chemical exposure.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge at the Nashville RO.  A transcript of this hearing is of record.  The record was held open for 60 days to allow for the submission of evidence.  As of this date, no additional evidence has been received.  

During the January 2012 hearing, the Veteran testified that his CIDP (chronic inflammatory demyelinating polyradiculoneuropathy) prevents him from lifting anything over forty pounds.  See the Board hearing transcript, p. 14.  The Board finds that the issue of entitlement to service connection for CIDP has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not sustain a back injury or disease in  service.

2.  Symptoms of a back disorder were not chronic in service.  

3.  Symptoms of a back disorder have not been continuous since service separation.  

4.  The Veteran's currently diagnosed back disorder is not related to active service.  

5.  The Veteran did not sustain a neck (cervical spine) injury or disease in  service.

6.  Symptoms of a cervical spine disorder were not chronic in service.  

7.  Symptoms of a cervical spine disorder have not been continuous since service separation.  

8.  The Veteran's currently diagnosed cervical spine disorder is not related to active service.  

9.  The Veteran was not exposed to chemicals while serving on active duty.  

10.  Symptoms of hypothyroidism were not chronic in service.  

11.  Symptoms of hypothyroidism have not been continuous since service separation.  

12.  The Veteran's currently diagnosed hypothyroidism is not related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  The criteria for service connection for hypothyroidism, to include due to chemical exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely August 2009 and September 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations specifically geared to the claimed back disorder, cervical spine disorder, or hypothyroidism; however, the Board finds that VA examinations are not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a back or cervical spine injury or disease in service, or otherwise show in-service back and cervical spine disorder symptoms, or an in-service event involving the back or neck, there is no duty to provide a VA medical examination.  The weight of the evidence demonstrates that the Veteran did not sustain a back or cervical spine injury, or otherwise show in-service back and cervical spine disorder symptoms, or an in-service event involving the back or neck.  In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a back disorder or cervical spine disorder in service. 

Likewise, because the weight of the evidence demonstrates that the Veteran did not in fact sustain an endocrine-related injury, disease, or event in service, or otherwise show in-service hypothyroidism disorder symptoms, there is no duty to provide a VA medical examination.  The service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of hypothyroidism in service.  

In this decision, the Board also finds that the weight of the lay and medical evidence demonstrates no continuity of back disorder symptoms, cervical spine disorder symptoms, or hypothyroidism symptoms since service separation.  Because there is in fact no in-service injury, disease, or event to which a current back disorder, cervical spine disorder, or hypothyroidism could be related, or even a factual basis of chronic symptoms in service or continuous symptoms after service upon which a medical nexus opinion could be based, there is no reasonable possibility that VA examinations or opinions could aid in substantiating the current claims for service connection for back disorder, a cervical spine disorder or hypothyroidism.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for a Back Disorder

The Veteran contends that he has a back disorder attributable to his active service.  At the January 2012 Board hearing, he asserted that performing his duties as an aircraft mover in service caused the current back disorder.  See the Board hearing transcript, p. 10.  

After review of all the evidence, the Board finds that the weight of evidence demonstrates that the Veteran did not sustain a back injury or disease in service, and 
back symptoms were not chronic in service.  In short, service treatment records are negative for any injury, disease, complaints, diagnosis, or treatment for a back injury or disease.  The evidence in this case includes the clinical evaluation at the October 1971 service separation examination that found a normal spine.  In addition, the Veteran denied having a bone, joint, or other deformity on his October 1971 report of medical history at service separation.  Furthermore, the Veteran has not contended that he had back disorder symptoms that were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the back disorder symptoms have not been continuous since service separation in November 1971.  As indicated, the October 1971 service separation clinical examination did not reflect a back disorder, and the Veteran denied any back complaints at service separation.  Following service separation in November 1971, the evidence of record shows no complaints, diagnosis, or treatment for a back disorder until March 2003.  At the January 2012 Board hearing, the Veteran testified that his back problems first started years after service in the late 1980s.  See the Board hearing transcript, p. 11.  The Board finds that the absence of contemporaneous evidence of continuity of symptomatology for approximately 32 years is one factor, along with other lay and medical evidence stated above, that the Board has considered on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board also finds that the Veteran's own history he gave for treatment purposes weighs against a finding of continuous back disorder symptoms after service.  For example, in a November 2009 VA treatment record, the Veteran reported complaints of central lumbosacral pain that began six years prior, which reflects a post-service onset about 30 years after service.  He denied any specific injury associated with the onset of the back pain, but attributed the pain to old age and pulling wrenches as a mechanic.  An October 2010 VA treatment entry noted complaints of chronic low back pain for the past two to three years.  As the statements made to VA physicians in November 2009 and October 2010 were made during the course of treatment, they are afforded great probative weight.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention a back injury or disease in service, back disorder symptoms in service, back disorder symptoms due to his duties in service, or continuous back disorder symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current back disorder and his military service, including no credible evidence of continuity of symptomatology of a back disorder since service.  Further, there is no medical opinion that relates the current back disorder to service and no basis for such an opinion because there was no in-service injury or disease; therefore, any such purported opinion would be speculative.  Results from an x-ray study of the lumbosacral spine in July 2009 at a VA outpatient treatment facility showed significant degenerative disc disease at L5-S1, L4-5, and L3-4 with unusual large anterior bridging osteophytes at L4-5 and to a lesser extent at L3-4.  The VA radiologist interpreted that the findings are advanced for the Veteran's age and the possibility of a pre-existing trauma, correlating with work or military history, as a cause, has been raised by these results; however, as there is in fact no in-service injury or disease of the low back in service, nor any event involving potential harm to the low back, this suggestion is of no probative value in relating a current, post-service onset back disorder to service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection for a Cervical Spine Disorder

The Veteran contends that he has a cervical spine disorder attributable to his active service.  At the January 2012 hearing, he asserted that performing his duties as an aircraft mover in service caused his current cervical spine disorder.  See the Board hearing transcript, p. 10.  

After review of all the evidence, the Board finds that the weight of evidence demonstrates that the Veteran did not sustain a neck (cervical spine) injury or disease in service, and cervical spine symptoms were not chronic in service.  In short, service treatment records are negative for any complaints or treatment for a cervical spine injury or disease.  The evidence in this case includes the clinical evaluation at the October 1971 separation examination that found normal "upper extremities" and spine.  In addition, the Veteran denied having a bone, joint, or other deformity on his October 1971 report of medical history at service separation.  Furthermore, the Veteran has not contended that he had cervical spine disorder symptoms that were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the cervical spine disorder symptoms have not been continuous since service separation in November 1971.  As indicated, the October 1971 service separation clinical examination did not reflect a cervical spine disorder.  Following service separation in November 1971, the evidence of record shows no complaints, diagnosis, or treatment for a cervical spine disorder until over 30 years after service separation in March 2003.  At the January 2012 Board hearing, the Veteran testified that his cervical spine problems started in the late 1980s, which is still years after service separation.  See the Board hearing transcript, p. 11.  

Other evidence of record includes results from an x-ray study of the cervical spine in July 2009 at a VA outpatient treatment facility.  X-ray findings showed severe degenerative disc disease at C4-5, C5-6, and C6-7.  There was also the presence of bilateral significant neural foraminal narrow and a 4 millimeter anterior subluxation of C7 on T1 that may be increased with flexion and extension.  

The Board finds that the absence of contemporaneous evidence of continuity of symptomatology for almost 32 years is one factor, along with other lay and medical evidence stated above, that the Board has considered on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board also finds that the Veteran's own history he gave for treatment purposes weighs against a finding of continuous cervical spine disorder symptoms after service.  For example, in an October 2009 VA treatment record, the Veteran reported a history of neck pain that began eight years ago.  As the statement made to a VA physician in October 2009 was made during the course of treatment, it is afforded great probative weight.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in this treatment report, there is no mention of cervical spine disorder symptoms in service, cervical spine disorder symptoms due to his duties in service, or continuous cervical spine disorder symptoms since service.  See Rucker (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond, 12 Vet. App. 341.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and his military service, including no credible evidence of continuity of symptomatology of a cervical spine disorder since service.  Further, there is no medical opinion that relates the current cervical spine disorder to service and no basis for such an opinion because there was no in-service injury or disease; therefore, any such purported opinion would be speculative.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Hypothyroidism

The Veteran contends that his hypothyroidism is attributable to his active service.  At the January 2012 Board hearing, he asserted that exposure to chemicals caused his current hypothyroidism.  Specifically, he explained that, while he is unable to recall the specific name, the "green gunk[,]" had to be cleaned off the wheels of the aircrafts.  He stated that he used gloves to clean off the chemical, but it would occasionally get in his mouth, on his hands, and face.  After discharge from service, he started experiencing symptoms of nervousness and fatigue in the late 1970s and/or early 1980s, and since that time, the fatigue has worsened, which led to a diagnosis of hypothyroidism.  See the Board hearing transcript, p. 3-9.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur hypothyroidism in service, including that he did not sustain an injury or disease of the endocrine system in service, and that hypothyroidism symptoms were not chronic in service.  In short, service treatment records do not demonstrate the presence of hypothyroidism, including no evidence of chronic symptoms of hypothyroidism during service, and do not demonstrate any relevant injury or disease in service.  The evidence in this case includes the October 1971 service separation examination report, which reflects a normal clinical evaluation of the endocrine system and is also negative for any reports of symptoms of hypothyroidism during service.  The Veteran's report of medical history at discharge dated October 1971 fails to show any reported history of hypothyroidism in service, or complaints, treatment, or diagnosis of hypothyroidism either during service or at service separation in November 1971.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the hypothyroidism symptoms have not been continuous since service separation in November 1971.  As indicated, the October 1971 service separation clinical examination did not reflect signs, symptoms, or diagnosis of hypothyroidism.  Following service separation in November 1971, the evidence of record shows no complaints, diagnosis, or treatment for hypothyroidism until March 2003.  At the January 2012 Board hearing, the Veteran testified that his hypothyroidism started after service in the late 1970s and /or the early 1980s.  See the Board hearing transcript, p. 9.  The Board finds that the absence of contemporaneous medical evidence of treatment or continuity of symptomatology for years after service is one factor, along with other lay and medical evidence stated above, that the Board has considered on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board also finds that the Veteran's own history he gave for treatment purposes weighs against a finding of continuous back disorder symptoms after service.  For example, in a March 2003 VA treatment record, the Veteran reported thyroid dysfunction for the past two years, which reflects a post-service onset date 30 years after service.  In a September 2004 VA treatment record, the Veteran reported Graves' disease, status post radioactive iodine; status post radioactive iodine in July 2000; and post ablative hypothyroidism.  Additionally, in a November 2009 VA treatment record, the Veteran indicated that he was previously taking the medication Synthroid for Graves' disease.  As the statements made to VA physicians in March 2003, September 2004, and November 2009 were made during the course of treatment, they are afforded great probative weight.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention hypothyroidism symptoms in service, hypothyroidism symptoms due to his duties in service, or continuous hypothyroidism symptoms since service.  See Rucker; Cartright at 25; Pond.  

To the extent that the Veteran contends that he was exposed to chemicals in service, the Board finds that this evidence is not competent.  While the Veteran is competent to relate exposure to chemicals, his assertion is that, after several exposures, he developed fatigue, which ultimately was diagnosed as hypothyroidism; thus, his assertion is that this symptom became manifest in service.  However, despite what appears to be a complete service record, there is no record of complaints or treatment for fatigue or hypothyroidism, and no reference to exposure to chemicals in service.  Additionally, the Veteran admitted at the January 2012 Board hearing that he did not experience symptoms of fatigue until several years after service, approximately in the late 1970s, early 1980s.  See the Board hearing transcript, p. 9.  Such evidence by the Veteran of post-service onset of symptoms of fatigue is inconsistent with the Veteran's own previous, more contemporaneous history of onset of fatigue at a much later date.  

Additionally, there is no medical evidence linking hypothyroidism to chemical exposure in service.  The Veteran is not competent to link his current disorder to chemical exposure without supporting medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's hypothyroidism and his military service, including no credible evidence of continuity of symptomatology of hypothyroidism since service.  Further, there is no medical opinion that relates the hypothyroidism to service and no basis for such an opinion because there was no in-service injury or disease; therefore, any such purported opinion would be speculative.  


For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypothyroidism, to include as due to chemical exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for hypothyroidism is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


